The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-6, 8-33, 35-55 and 57-66 are pending in Claim Set filed 12-10-2021.
Claim 61-66 are newly added.
Claims 7, 34 and 56 are canceled.
Claims 1, 3, 8, 10, 17, 18, 20, 21, 29, 30, 32, 40, 41, 42, 43, 55, 57 and 59 have been amended.
Claims 8-12, 14, 15, 18, 19, 21-25, 40, 41, 45, 46, 48, 49, 51-54 and 61-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group of invention. 
Claims 1-6, 13, 16, 17, 20, 26-31, and 60 are deemed free of the cited prior art.
Claims 33 is objected are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, claim 57 is objected because it incorporates all of the limitations of claim 33. Particularly, the limitation, wherein the metabolizable oil in the oil-in-water emulsion at a concentration of 0.001%-1% v/v as claimed in claim 33 is not prima facie obvious.  
Herein, claims 32, 33, 35-39, 42-44, 47, 50, 55, 57, 58, 59, 65 and 66 are examined to the extent that they read on: squalene (metabolizable oil), 1,2-dimyristoyl-sn-glycero-3-phosphon choline (DMPC) (1,2-dioleoyl-sn- glycero-3-phosphocholine) (DOPC); and synthetic GLA (Claim 28; a species of TLR4 agonist) and absence of surfactant and antioxidant and presence of antigen, read on instant claims.

Withdrawn Rejections
The rejection of claims 1-6, 13, 16, 26-28, 32-39, 42-44, 47, 50 and 55-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biemans et al (US 20090010959) in view of Alving et al (USP 6110492, of record) [Alving], Reed et al (US 20100310602, cited on IDS filed 2/6/2015) [Reed] and Leesman (US9 6630161, of record) is withdrawn.


Regarding Instant Claims
In the Non-final rejection on page 4 (OA page) filed 3/3/3016 in item (13.) it was concluded that the earliest effective filing date for Claims 20, 26-31 and 42-44 is the filing date of the PCT Application, 2/7/2013 because the PCT provides the first description of the claimed GLA (TLR4) agonist; and further encompasses claims 38, 39, 58 and 65 that recite TLR4 and/or synthetic GLA agonist based on length of alkyl substituents (See item (12.). Therefore, claims 38, 39, 42-44, 58 and 65 have an effective filing date 2/7/2013 from the PCT Application. Notably, claims 32, 33, 35-37 47, 50, 55, 57, 58, 59 and 66 have the effective filing date of the U.S. Prov. App. No. 61/596066 filed 2/7/2012.

New Grounds of Rejection
(necessitated by claim amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
(1) Determining the scope and contents of the prior art. 
(2) Ascertaining the differences between the prior art and the claims
at issue.
(3) Resolving the level of ordinary skill in the pertinent art.
(4) Considering objective evidence present in the application
indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
.
Claims 38, 39, 42-44, 58 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox et al. (Immunomodulatory and Physical Effects of Phospholipid Composition in Vaccine Adjuvant Emulsions, AAPS PharmSci Tech, 12:498-506 (2012) (e-pub. 3/14/2012, cited in IDS filed 2/6/2015) [Fox} in view of Alving et al (USP 6110492, of record) [Alving], Reed et al (US 20100310602, cited on IDS filed 2/6/2015) [Reed] and Leesman (US9 6630161, of record).
Regarding 38, 39, 42-44, 58 and 65,
Fox teaches phospholipid stabilized adjuvant emulsions (Abstract). Fox teaches oil-in-water emulsion comprising squalene and DMPC, wherein DMPC is provided in a final concentration of 25 mM (i.e., 25 mM DMPC equals about 2% v/v) (See p.498, left column, Materials and Methods), wherein DMPC provided highly stable emulsions (p.505, left column, bottom five sentences; See entire document).
 Fox differs from the claims in that the document does not teach that the oil-in-water emulsion further comprises a TLR4 agonist that is synthetic GLA (elected species) or the HLB of emulsion is about 10 or 9-12.
However, Alving, Reed and Leesman, as a whole, cure the deficiencies. 
Alving teaches a stable oil-in-water emulsions that is useful as an adjuvant in a vaccine or drug delivery system (Abstract; See entire document). Alving teaches stable oil-in-water emulsions comprising squalene (metabolizable oil) in oil-in-water emulsions at a concentration of about 10% v/v 
Reed teaches synthetic glucopyranosyl lipid adjuvant (GLA). Reed teaches induction of a Th1-type immune response in vivo using GLA compound IX, which is identical to the elected species of GLA, as shown below (claim 10, page 46):

    PNG
    media_image1.png
    680
    896
    media_image1.png
    Greyscale

Reed teaches synthetic GLA are TLR agonists related to derivatives of bacterial LPS ([0007]; [0018]). Reed teaches that synthetic adjuvants are advantageous over adjuvants derived from natural products, which are associated with high production costs, impurities, and lot-to-lot inconsistency. Reed teaches compound IX (shown above) induces improved antigen-specific responses relative to GLA-SE (squalene emulsion) or SE alone (Example(s) 42 and 43) and compound IX (syn. GLA) can be safely administered over a broad range of concentrations, which is highly desirable in the context of reproducibility of clinical outcomes among patients and for the safety in ranging a dose for adults and children (Ex. 44 and 45).
Leesman teaches an adjuvant composition which is a stable oil-in-water emulsion comprising a metabolizable oil (Abstract; See entire document). Leesman teaches that the oil-in-water emulsion comprises squalene (metabolizable oil, elected species) in about 2-10% v/v oil and having an HLB requirement of about 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the composition of Fox by substituting compound IX of Reed for Lipid A to provide a composition with improved consistency relative to Lipid A. One of ordinary skill in the art would have had a reasonable expectation of success of doing so because compound 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by references.

Response to Arguments
Applicants argue that amendments to claim 32 include the features formerly recited in dependent claim 34. Thus, independent claim 32 as currently presented has the same scope as previously presented dependent claim 34. Accordingly, a subsequent office action could not be made final if it includes new grounds of rejection for independent claim 32.

Applicant’s arguments have been fully considered but they are not persuasive, because the claim amendments to claim 32 (deleting DOPC) change the scope of the subject matter in claim 32 so that the DOPC is no longer an alternative phospholipid for the dependents claims. Furthermore, as a result of the claim amendments and effective filing dates (priority dates) as discussed above then claims 32-37 47-57, 59, 60 and 66 are deemed free of the cited prior art. 

New Grounds of Rejection
(necessitated by claim amendments)
Double Patenting
Claims 38, 39, 42-44, 58 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,722,064, issued 5/13/2014, and having at least one inventor in common with the instant Application, in view Fox et al. (Immunomodulatory and Physical Effects of Phospholipid Composition in Vaccine Adjuvant Emulsions, AAPS PharmSci Tech, 12:498-506 (2012),  Alving et al (USP 6110492, of record) [Alving], Reed et al (US 20100310602, cited on IDS filed 2/6/2015) [Reed] and Leesman (US9 6630161, of record).
The patented claims are directed to GLA compounds, and vaccine compositions. For the elected species, GLA compound IX in patented claims 5, 14, 17, 19, and 20 is the same as the elected species GLA compound. For Claim 50, patented claims 9 and 18 teach antigen containing compositions. However, the copending claims fail to teach the metabolizable oil, DMPC, and the HLB of the compositions. These deficiencies are remedied by the teachings of Fox, Alving, Reed and Leesman, as a whole. The teachings of which are set forth above and incorporated herein.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the compositions of the patented claims by using the oil-in-water emulsion of Fox, Alving, Reed and Leesman, as a whole, comprising squalene and DMPC, and having an HLB of about 7.5 to about 10.5 because these emulsions were known to be stable and as being effective for formulating vaccines and enhancing the immune response. The skilled artisan would have had a reasonable expectation of success because Reed teaches that the GLA compound IX was safe and effective in a squalene emulsion.

Response to Arguments
Applicants did not provide arguments directed to the Double Patenting Rejection in the reply filed 12/10/2021.

Conclusion
Claims 1-6, 13, 16, 17, 20, 26-33, 35-37, 47, 50, 55, 57, 59, 60 and 66 are deemed free of the cited prior art.

Claims 38, 39, 42-44, 58 and 65 are rejected.

Claim 8-12, 14, 15, 18, 19, 21-25, 40, 41, 45, 46, 48, 49, 51-54 and 61-64 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626